IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS

                                      NO. PD-1096-12


                             BRETT ROBERT DOWELL, Appellant

                                               V.

                                  THE STATE OF TEXAS


                          ON DISCRETIONARY REVIEW
                        FROM THE FIFTH COURT OF APPEALS
                                COLLIN COUNTY


       Womack, J. delivered the opinion of the Court in which Keller, P.J., and Price, Johnson,
Keasler, Hervey, Cochran, and Alcala, JJ. joined. Meyers J. did not participate.

       The petition for discretionary review is dismissed as improvidently granted.

Delivered: April 10, 2013.
Do not publish.